Citation Nr: 1028021	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  06-36 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to an increased rating greater than 50 percent 
for bilateral flat feet with recalcitrant plantar fasciitis.

2.  Entitlement to service connection for an acquired psychiatric 
disability claimed as depression, including as secondary to 
bilateral flat feet.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1973 to December 
1975.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a June 2005 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that, in pertinent part, denied 
the Veteran's claims for a disability rating greater than 50 
percent for bilateral flat feet and for service connection for 
depression.

In January 2009, the Board affirmed the denial of these claims 
and the Veteran appealed to the U.S. Court of Appeals for 
Veterans Claims (Court/CAVC).  In February 2010, during the 
pendency of his appeal to the Court, his attorney and VA's Office 
of General Counsel - representing the Secretary, filed a joint 
motion asking the Court to vacate the Board's decision denying 
the Veteran's claims for an increased rating greater than 50 
percent for bilateral flat feet and service connection for 
depression.  The parties also requested that the Court remand 
these claims for further development and readjudication in 
compliance with directives specified.  That same month, the Court 
issued an order granting the joint motion and returned the case 
to the Board.

The Court has held that the scope of a mental health disability 
claim includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, reported 
symptoms, and the other information of record.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the Board has 
recharacterized the mental disability claim more generally, as 
reflected on the cover page.

To comply with the Court's order granting the joint motion, the 
Board is remanding these claims to the RO.




REMAND

With respect to the Veteran's claim for a higher rating for his 
service-connected bilateral flat feet with recalcitrant plantar 
fasciitis, the Board notes the Veteran is currently in receipt of 
the highest disability rating, 50 percent, under Diagnostic Code 
(DC) 5276.  38 C.F.R. § 4.71a.  However, he asserts he is 
entitled to an even higher rating based on his unemployability.  
Therefore, the Board must consider whether he is entitled to an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

Although the Board has jurisdiction to determine whether this 
special consideration is warranted, the Board does not have the 
authority to assign an extraschedular rating in the first 
instance.  See Thun v. Peake, 22 Vet. App. 111 (2008).  If this 
special consideration is warranted, then the appropriate 
disposition is to remand this issue for referral to the Under 
Secretary for Benefits or the Director of Compensation and 
Pension Service.  See Bagwell, 9 Vet. App. at 238-9; Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).

The Court has clarified the analytical steps necessary to 
determine whether referral for extra-schedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, 
the RO or Board must determine whether the evidence presents such 
an exceptional disability picture that the available schedular 
evaluations for the service-connected disability are inadequate.  
Second, if the schedular evaluations do not contemplate the 
Veteran's level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether his 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as "governing norms".  
Third, if the rating schedule is inadequate to evaluate his 
disability picture and that picture has attendant thereto related 
factors such as marked interference with employment or frequent 
periods of hospitalization, then the case must be referred to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, the 
Veteran's disability picture requires the assignment of an extra-
schedular rating under 38 C.F.R. § 3.321(b)(1).
Another precedent case, Roberson v. Principi, 251 F.3d 1378, 1384 
(2001), held that once a claimant as here: (1)submits evidence of 
a medical disability, (2) makes a claim for the highest possible 
rating, and (3) submits evidence of unemployability, an informal 
claim is raised under 38 C.F.R. § 3.155(a) for a TDIU.

Here, as mentioned in the Joint Remand, the Veteran's private 
physician, Dr. R.E.G., provided several letters indicating the 
Veteran's bilateral flat feet with recalcitrant plantar fasciitis 
and lumbar spine conditions preclude any gainful employment.

The Board is precluded from differentiating between 
symptomatology attributed to a non service-connected disability 
and a service-connected disability in the absence of medical 
evidence which does so.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 
(1996). That is, where it is not possible to distinguish the 
effects of a nonservice-connected condition from those of a 
service-connected condition, the reasonable doubt doctrine 
dictates that all symptoms be attributed to the Veteran's 
service-connected disability.  See Mittleider v. West, 11 Vet. 
App. 181 (1998).

That said, while this is competent medical evidence suggesting 
the Veteran's service-connected disability may play a part in his 
being unemployable, it does not indicate that it is not possible 
to distinguish the effects of the nonservice-connected conditions 
from his service-connected bilateral flat feet with recalcitrant 
plantar fasciitis.  It merely indicates the Veteran is 
unemployable and attributes that unemployability to several 
causes -service-connected and nonservice-connected.  The Board 
finds there is insufficient medical evidence to determine whether 
the Veteran's bilateral flat feet with recalcitrant plantar 
fasciitis present such an exceptional disability picture that the 
schedular evaluation is inadequate.  Therefore, the Board must 
remand the Veteran's claim for an examination and opinion to 
separate the effects of his service-connected disability from his 
nonservice-connected disabilities; to ascertain whether he is 
unemployable; and if so, to address whether his unemployability 
is attributable to his service-connected bilateral flat feet with 
recalcitrant plantar fasciitis or other nonservice-connected 
causes.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 
U.S.C.A. § 5103A(d); and 38 C.F.R. § 3.159(c)(4)(i) (VA's duty to 
assist includes obtaining a medical opinion when necessary to 
make a decision on a claim).

With respect to the claim for service connection for a 
psychiatric disorder, as mentioned, the Veteran's VA treatment 
records show that he has received treatment for psychological 
disorders including depression and anxiety.  Additionally, a May 
1993 VA treatment record indicates the Veteran reported a history 
of periodic depressive episodes with current depressive symptoms 
related to an unproductive job and chronic foot pain.  Therefore, 
as there is evidence the Veteran currently has this claimed 
condition and evidence relating it at least in part to his 
service-connected bilateral flat feet with recalcitrant plantar 
fasciitis but insufficient medical evidence to fully ascertain 
the nature and etiology of this claimed condition, a remand for 
VA examination and opinion is necessary, prior to deciding this 
claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 
U.S.C.A. § 5103A(d); and 38 C.F.R. § 3.159(c)(4)(i).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for appropriate VA 
examinations to assess (1) the severity of 
his service-connected bilateral flat feet 
with recalcitrant plantar fasciitis, and (2) 
the nature and severity of his claimed 
depression.  

With respect to his bilateral flat feet with 
recalcitrant plantar fasciitis, have the 
examiner provide an opinion as to which 
symptoms are attributable to this service-
connected disability, as opposed to his 
nonservice-connected back disorder.  If the 
examiner determines it is not possible or 
feasible to make this distinction, then he or 
she should clearly indicate this in the 
report and provide a rationale for this 
conclusion.  

The examiner should also provide an opinion 
as to whether or not the Veteran is 
unemployable; and if so, whether his 
unemployability is at least as likely as not 
(meaning 50 percent or more probable) 
attributable to his service-connected 
bilateral flat feet with recalcitrant plantar 
fasciitis.  Should the examiner determine the 
Veteran is unemployable but not be able to 
distinguish between the effects of his 
service-connected disability and his 
nonservice-connected disabilities with 
respect to that unemployability, the examiner 
should clearly indicate this in the report 
and provide a rationale for this conclusion.

With respect to the Veteran's claimed 
depression, should the examiner diagnose 
depression (or any other acquired 
psychological disorder), have the examiner 
provide an opinion as to the whether it is at 
least as likely as not that the depression 
(and/or any other diagnosed acquired 
psychological disorder) is related to the 
Veteran's military service -either directly 
or secondary to his service-connected 
bilateral flat feet with recalcitrant plantar 
fasciitis.  With respect to the asserted 
secondary relationship, this causal link is 
established if the depression (and/or any 
other diagnosed acquired psychological 
disorder) is proximately due to, the result 
of, or chronically aggravated by the service-
connected bilateral flat feet with 
recalcitrant plantar fasciitis, so an opinion 
is needed on all of these possibilities.

The term "at least as likely as not" does not 
mean merely within the realm of medical 
possibility, rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of causation 
as it is to find against it.

The claims file, including a complete copy of 
this remand, must be made available to the 
designated examiner for review of the 
pertinent medical and other history.

When notifying the Veteran of his scheduled 
VA examination(s), advise him that his 
failure to report for these examinations, 
without good cause, may have detrimental 
consequences on his pending claim.  See 38 
C.F.R. § 3.655.

2.  Then readjudicate these remaining claims 
in light of all additional evidence.  If 
either claim is not granted to the Veteran's 
satisfaction in full, send him and his 
representative another supplemental statement 
of the case and give them time to respond to 
it before returning the file to the Board for 
further appellate consideration.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MICHAEL D. MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



